Citation Nr: 1010100	
Decision Date: 03/17/10    Archive Date: 03/24/10	

DOCKET NO.  08-17 221	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for a chronic acquired 
psychiatric disability, to include depression. 

2.  Entitlement to service connection for residuals of a left 
shoulder injury. 

3.  Entitlement to service connection for a disability of the 
right wrist, to include residuals of a fracture of the right 
fifth metacarpal bone. 

4.  Entitlement to service connection for a disability 
manifested by stress incontinence, claimed as a bladder 
condition.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The Veteran had periods of active service from September 1985 
to January 1986, from April 2002 to September 2002, and from 
January 2003 to October 2003.  She also had many years of 
inactive service with the Navy Reserves.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2007 rating decision of the 
VARO in San Diego, California, that denied entitlement to the 
benefits sought.

A review of the evidence of record reveals that by rating 
decision dated in May 2008, service connection for other 
disabilities, to include residuals of a right foot fracture 
and fractured sacrum, residuals of right scaphoid fracture 
with right wrist tendinitis, multiple joint osteoporosis, 
residuals of a cervical spine injury, residuals of a right 
shoulder injury, sleep apnea, scarring, postoperative status, 
stress incontinence, residuals of lichen simplex, disability 
manifested by recurrent indigestion, and hemorrhoids was 
denied.  The Veteran was notified of the determination by 
communication dated June 23, 2008, by the RO in Los Angeles.  
Received in September 2008 was a communication from the 
Veteran in which she stated she had moved her permanent 
residence and mailing address to Arkansas, but "do not wish 
to have my VARO 'C' file transferred to Arkansas at this 
time...I request all potentially pending C&P appointments to 
be arranged at VAMC Little Rock, Arkansas."

However, received in September 2009 was another statement 
from the Veteran in which she stated that "I have moved my 
permanent residency and mailing address to that as listed 
below."  The address given was in Worden, Montana 59088.  She 
asked that all "potentially pending C&P appointments to be 
arranged at VAMC Fort Harrison, Montana."

The appeal is REMANDED to the RO by way of the Appeals 
Management Center in Washington, D.C.  VA will notify the 
Veteran should further action be required.


REMAND

The record as it stands is currently inadequate for the 
purpose of rendering a fully informed decision as to the 
claims that have been certified for the Board's review at 
this time, those being service connection for depression, 
service connection for residuals of a left shoulder injury, 
service connection for disability manifested by right wrist 
pain, and service connection for a disability manifested by 
stress incontinence.  Where the record before the Board is 
inadequate to render a fully informed decision, a remand to 
the RO is required in order to fulfill its statutory duty to 
assist the Veteran in developing status pertinent to the 
claim.  Ascherl v. Brown, 4 Vet. App. 371, 377 (1993).

As indicated above, the Veteran has moved her residence from 
California to Arkansas to Montana in the last few years.  Her 
claims file remains in the custody of the Los Angeles RO.  
She did not indicate in her August 2009 communication whether 
she wanted the claims file transferred to the Fort Harrison 
RO or to be maintained at the Los Angeles RO.  This needs to 
be clarified.

The Veteran has had three separate periods of active service, 
with a number of years of Reserve service with the Naval 
Reserves.  However, the dates of her Naval Reserve service 
are not reflected by the evidence of record.

The medical evidence of record reflects that with regard to 
the left shoulder, she injured the shoulder in June 2004 when 
she fell backward and jammed the left shoulder into its 
socket.  She was treated and evaluated periodically 
thereafter and in July 2005 underwent status post type II 
Slap repair of the left shoulder and adhesive capsulitis of 
the shoulder.  However, she claims that she was having left 
shoulder difficulties prior to the post service injury in 
June 2004 and she argues the RO has not considered the 
question of aggravation with regard to this matter.  

The Board notes that a review of the service treatment 
records shows that the veteran was seen on periodic occasions 
for complaints with regard to her psychiatric status, stress 
incontinence, and right wrist difficulties.  Under McLendon 
v. Nicholson, 20 Vet. App. 79 (2006), in service connection 
claims, VA must provide a VA medical examination when there 
is (1) competent evidence of a current disability or 
persistent or recurrent symptoms of a disability; (2) 
evidence establishing that an event, injury, or disease 
incurred in service or establishing certain diseases 
manifesting during an applicable presumptive period for which 
the claimant qualifies; and (3) an indication that the 
disability or persistent or recurrent symptoms of a 
disability maybe associated with the Veteran's service; but 
(4) there is insufficient competent medical evidence on file 
for VA to make a decision on the claim.  The veteran herself 
argues that she has not been accorded rating examinations 
with regard to the disabilities at issue and she asks that 
these be accomplished.

In order to adequately address the onset of her current 
disabilities, the Board believes further development is in 
order and the case is REMANDED for the following:

1.  The Veteran should be contacted and 
asked to provide to the best of her 
recollection the dates of her military 
service, both active duty and inactive 
duty.  She should be asked to identify 
the Naval Reserve units to which she was 
assigned during her years of Reserve 
duty.  The Department of the Navy should 
then be contacted and asked to provide 
records confirming her active service and 
inactive service dates.  Any records 
obtained should be associated with the 
claims file.

2.  The Veteran should be asked to 
identify any health care professionals 
from whom she has received treatment for 
the disabilities at issue during the 
years of her active and inactive service 
and since 2003.  Attempts should be made 
to obtain records from any sources 
identified and any records, or a detailed 
summary thereof, should be obtained and 
associated with the claims file.  

3.  The Veteran should be accorded an 
examination by a physician knowledgeable 
in psychiatry for the purpose of 
determining whether it is at least as 
likely as not (that is, probability 
greater than 50 percent) that any current 
psychiatric disorder had its origin in 
service or is in any way related to the 
Veteran's active service.  The complete 
rationale for any opinion expressed 
should be provided.  If the examiner is 
unable to provide the requested opinion 
without resorting to speculation, it 
should be so stated and he or she must 
discuss why such an opinion is not 
possible.  

4.  The Veteran should also be accorded 
an examination by a physician 
knowledgeable in orthopedic disorders for 
the purpose of determining the current 
nature and etiology of any left shoulder 
disability and/or right wrist disorder.  
The examiner should review the entire 
record and provide an opinion to the best 
of his or her ability as to whether it is 
at least as likely as not that any 
current left shoulder disorder and/or 
right wrist disability had its origin in 
service or is in any way related to the 
Veteran's active service, to include by 
way of aggravation.  With regard to the 
left shoulder, specific attention is 
called to the fact that the Veteran 
injured the shoulder in June 2004, but 
claims that the shoulder was giving her 
problems before that time.  All 
appropriate tests should be conducted, 
and all pertinent disabilities associated 
with the left shoulder and right wrist 
should be diagnosed.  Any opinion 
expressed by the examiner as to etiology 
of the left shoulder or right wrist 
disorder must be submitted by complete 
rationale.  Again, if the examiner is not 
able to provide the requested opinion 
without resort to speculation, it should 
be so stated and he or she must discuss 
why an opinion is not possible.

5.  The Veteran should also be accorded 
an examination by a physician 
knowledgeable in bladder disorders for 
the purpose of determining the nature and 
etiology of any disability involving the 
bladder, to include stress incontinence.  
Following review of the record, the 
examiner should provide an opinion as to 
whether it is more likely than not, at 
least as likely as not, or less likely 
than not that any current bladder 
disorder, to include stress incontinence, 
had its origin in service or is in any 
way related to the Veteran's service.  
Any opinion expressed must be supported 
by complete rationale.  If the examiner 
is not able to provide the requested 
opinion without resort to speculation, it 
should be so stated and he or she must 
discuss why such an opinion is not 
possible.

6.  Thereafter, the issues on appeal 
should be readjudicated.  If the benefits 
sought on appeal are not granted, the 
Veteran and her representative should be 
provided with a Supplemental Statement of 
the Case and be afforded the appropriate 
period of time within which to respond.

Then, the case should be returned to the Board for further 
appellate consideration, if otherwise in order.  By this 
REMAND, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the Veteran 
unless notified by the VA, but she is apprised of the 
importance of appearing for any scheduled examination.  
Failure to do so without good cause may result in the denial 
of her claims.  38 C.F.R. § 3.655 (2009).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



